Citation Nr: 1102855	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-44 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active 
service from March 1968 to February 1980, and October 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran's service treatment records note complaints for 
shortness of breath and tightness in the chest.  Service 
treatment records show that in January 1991 the Veteran was 
treated for difficulty breathing and was diagnosed with 
exertional asthma.  In March 1991, the Veteran was treated for 
tightness in the chest, sore throat, and coughing.  The Veteran 
also submitted buddy statements from servicemen stationed with 
him during Desert Storm to the effect that the Veteran had 
breathing problems while in the Persian Gulf that included 
shortness of breath, wheezing, and coughing.  

At a July 2008 VA respiratory examination, the Veteran reported 
exposure to exhaust fumes from aircraft during Desert Storm.  The 
Veteran also reported symptoms of shortness of breath, wheezing, 
coughing during service, and that he was provided an inhaler 
while in service.  The examination resulted in a diagnostic 
impression of mild obstructive impairment with no significant 
response to bronchodilator.  The VA examiner diagnosed the 
Veteran with mild persistent asthma, fair control on current 
medications, but did not give an opinion on the etiology of the 
diagnosed asthma.

Where, after a review of the available evidence, VA determines 
that the evidence of record does not contain competent medical 
evidence to decide the claim and indicates that the claimed 
disability or symptoms may be associated with a veteran's service 
or a service-connected disability, a veteran must be provided 
with a medical examination.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  It should be noted that, in order for an examination to 
be provided, the record must only meet the low threshold of 
indicating that there "may" be a nexus between a current 
disability and service.  Id. at 83.

In this case, the claims file does not include an adequate 
medical opinion addressing whether asthma is related to service.  
The Board is aware of the October 2008 private medical opinion, 
which opined that the Veteran's current asthma is most likely 
related to asthma he was treated for as a child and was 
aggravated by his military service in Desert Storm.  However, the 
physician did not provide a basis or rationale for this opinion.  
Because he provided no rationale, it is a bare conclusion, which 
has limited probative value.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  A bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim.  See Bloom v. West, 12 Vet. App. 185 (1999).  

Because there is insufficient medical evidence to determine 
whether the Veteran's asthma is related to service, the Board 
finds that the Veteran should be afforded a new VA examination in 
order to obtain an opinion as to whether the asthma was incurred 
in or aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA compensation examination to 
determine the nature and etiology of the 
Veteran's asthma.  

The examiner is asked to address the 
following questions:

a)  What was the degree of asthma existing 
at the time of entrance into service?

b)  If the degree of asthma is not 
ascertainable at entrance into service, in 
addition to the history of a pre-existing 
asthma problem, what clinical factors 
during service support a finding that the 
Veteran's asthma pre-existed service?

c)  If the history and clinical data 
support the conclusion that asthma pre-
existed service, then were the residuals 
of the pre-existing asthma aggravated by 
service, that is, was there a permanent 
increase in severity of the underlying 
asthma that was not due to the natural 
progress of the disease?

d)  If the history and clinical data do 
not support the conclusion that residuals 
of asthma were aggravated by service, is 
it at least as likely as not (50 percent 
probability or greater) that the current 
asthma is related to service?  The 
examiner is directed to the January 1991 
in-service record reporting treatment for 
shortness of breath and diagnosing 
exertional asthma and the March 1991 in-
service record reporting treatment for 
tightness in the chest, sore throat, and 
coughing.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
relevant documents in the claims folder 
should be made available to the VA examiner 
for review.  The VA examiner should also 
request a history from the Veteran.  A 
notation to the effect that the record review 
and history took place should be included in 
the report of the examiner.

A rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.  If an opinion cannot be rendered 
without resorting to speculation, the examiner 
should explain why it would be speculative to 
respond.

2.  After completion of the above development, 
the claim for service connection for asthma 
should be readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and should 
be given an opportunity to respond.

The purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  The Veteran 
has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The Veteran is advised to appear and 
participate in any scheduled VA examination, as failure to do so 
may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

